Citation Nr: 0948511	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  96-44 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) including 
periods from October 31, 1966, to May 11, 1967, and from 
August 4, 1968, to August 17, 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In that rating decision, the RO 
denied entitlement to service connection for residuals of a 
neck injury, and the Veteran's disagreement with that 
decision led to this appeal.  In September 1998, the Veteran 
testified from the RO at a Board videoconference hearing.  

The Board denied the claim most recently in a decision dated 
in December 2005.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a 
March 2007 order, the Court granted the parties' joint motion 
for remand, vacating the Board's December 2005 decision and 
remanding the case for compliance with the terms of the joint 
motion.  

In October 2007, the Board remanded the case for a VA 
examination.  The Veteran underwent a VA examination in May 
2008 and a clarification of the examiner's findings was noted 
in a handwritten addendum dated in September 2008.  Upon 
return to the Board in December 2008, the Board found that 
the May 2008 VA examination was inadequate and again remanded 
the Veteran's claim for another VA examination.  

The Board also notes that a July 2009 letter from the 
Veteran's representative requested a 60-day extension for 
submission of additional medical evidence.  In August 2009, 
the Board allowed a 60-day extension for submission of 
evidence until October 16, 2009.  The Veteran submitted new 
evidence with a waiver of RO consideration.  See 38 C.F.R. § 
20.1304.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

In light of the newly submitted evidence, the Board finds 
that a remand is necessary for further evidentiary 
development.  

As noted above, the Board most recently remanded the 
Veteran's claim for another VA examination based upon the 
finding that May 2008 and August 2008 VA examinations were 
inadequate.  The Board notes that although the VA examiner 
was not specifically requested to address the issue of 
aggravation, the January 2009 VA examination is inadequate 
because it failed to do so.  

As stated previously in the Board's December 2008 remand, and 
by way of background, the Board notes that the Veteran's 
service personnel records show that during his period of 
ACDUTRA that ended in May 1967, the Veteran qualified as a 
parachutist and was awarded the Parachute Badge.  His 
DA Form 1307, Individual Jump Record, shows that he had jumps 
on August 12, 13, and 15, 1968.  There are no service 
treatment records (STRs) that pertain to his August 1968 
ACDUTRA.  The Individual Jump Record shows the Veteran had an 
additional jump in August 1969, four jumps in 1970, and two 
jumps in 1971.  

Private medical records show the Veteran was admitted to 
Moore Memorial Hospital in December 1968 principally because 
of headaches and pain in the left arm.  The Veteran related 
these began after an accident in May 1968 when a pick-up 
truck slipped off of a jack and struck him across the top of 
the head.  It was noted in the Veteran's history that he was 
a paratrooper who had made several jumps, but had never had 
an injury to his knowledge.  During hospitalization, a brain 
scan, skull X-rays, and X-rays of the cervical spine were 
reportedly normal.  Discharge diagnoses were cerebral 
concussion, post-traumatic headaches and brachialgia, 
brachial plexus left.  

In an examination report dated in late January 1969, Thomas 
W. Farmer, M.D., noted the Veteran's chief complaint was 
numbness and weakness of the left arm of two months duration.  
The Veteran reported that in May 1968 he was fixing a flat 
tire on a truck when the jack slipped and he was struck on 
the top of his head.  He said that after this he had 
headaches and dizzy spells.  The Veteran also reported that 
during two weeks active duty in August 1968, he was making a 
parachute jump and when the parachute opened the cords were 
twisted.  The Veteran stated that this resulted in twisting 
his neck forcibly to one side.  He said that after this, his 
neck was sore for several days.  The Veteran said that two 
months prior to the current visit, after continuing to have 
headaches and neck pain, he began to notice some weakness in 
the left arm.  The physician noted the records from the 
December 1968 hospitalization were not available to him.  Dr. 
Farmer's impression after examination was unexplained 
headache, neck pain, and also some mid-thoracic pain, cause 
undetermined.  Dr. Farmer advised hospitalization for 
complete re-evaluation.  

Records from North Carolina Memorial Hospital show the 
Veteran was hospitalized in February 1969 in order to undergo 
a neurological evaluation.  The physician who prepared the 
admission note recorded the Veteran's history of having hit 
his forehead when a jack slipped while he was changing a tire 
and the Veteran's reports of numbness and tingling in the 
left upper and lower extremities since that time.  In a chart 
note, the attending physician noted the history of tingling 
and numbness on the left side since a jack fell while the 
Veteran was changing a tire.  The physician also noted the 
Veteran reported that last summer while parachuting from an 
airplane, the lines twisted and "yanked" his neck and since 
then, he had had pain in the left neck area.  

In addition, in a note prepared by a third physician, that 
physician noted a history having had a jack break while he 
was changing a tire, toppling the truck, which in turn grazed 
his parietal region forcing his head downward to strike it on 
the road.  He said there was no unconsciousness or immediate 
sequelae, but two days later he was seen by a physician with 
complaints of numbness and weakness of both the left arm and 
leg.  The Veteran reported that three months later while 
engaged in a parachute jump, he sustained a whiplash injury, 
which he claimed had left him with almost persistent 
discomfort ever since.  The physician noted that a hospital 
work up in December 1968 and a trial with a plastic collar 
had not been helpful.  

In a February 3, 1969, X-ray report from the North Carolina 
Memorial Hospital, the radiologist stated with respect to the 
cervical spine that the vertebral bodies and intervertebral 
discs showed no definite abnormality.  He said the oblique 
films were not of appropriate quality with respect to 
positioning and if clinically warranted he would recommend 
both oblique projections.  On the following day, the 
physician who ordered the X-rays stated on a record sheet, 
"[t]his pt's studies are negative except for ?? slight 
narrowed C6 interspace; will be placed in Thomas collar and 
given intermittent traction.  Discharge in A.M."  The 
hospital discharge summary referenced only the May 1968 
incident and stated the final diagnosis was recurrent 
headaches, probably tension in origin.  It was stated that 
because of some stiffness noted in the Veteran's neck 
muscles, it was recommended that he obtain a Thomas collar to 
use to relax any tension that might be in his neck muscles.  

STRs show that March 1969 the Veteran was noted to have a 
history of a parachute jump in August 1968 with a twisting 
neck injury.  He reported he had had severe neck pain with 
radiation into the thoracic spine and into the left arm and 
hand with weakness in the left arm.  X-rays of the cervical 
spine, with obliques, were ordered, and in a March 18, 1969, 
X-ray report, the radiologist stated no significant 
abnormalities were noted.  Those films were sent to the 
orthopedic clinic with the Veteran.  At the orthopedic clinic 
on that date, the Veteran was noted to have a history of 
having sustained a twisting injury to his neck in August 1968 
during a parachute jump.  He said that three months later he 
developed radicular pain in the left arm and was told by a 
neurologist that a nerve in his neck was pinched.  He 
reported he had been wearing a cervical collar without real 
improvement.  On examination, there was limited range of 
motion in all directions; reflexes and sensation were "OK" 
and there was good muscle strength in the upper extremities, 
bilaterally.  On review of the X-rays, the examiner said, 
"[h]as ? narrowing in C5 foramina."  He recommended the 
Veteran be seen by a neurosurgeon.  

In the report of cervical spine X-rays taken at Womack Army 
Hospital in June 1969, the radiologist stated no significant 
abnormality was noted.  Those films were sent to the 
neurology clinic.  There, the Veteran's history was noted to 
include having been struck by a car bumper in May 1968 with 
headaches since then.  The Veteran said that the next day his 
left side became numb for about one and a half days.  He 
reported that in August 1968 while parachute jumping his head 
was suddenly forced to the right and his body followed.  He 
reported he heard the neck "pop."  The Veteran said that 
since then he had had pain in the neck, pains about the 
shoulder blades, arms, and legs.  The physician said that on 
examination of the neck there was mild pain with flexion.  He 
noted the cervical spine films were normal flexion, neutral, 
and extension.  The impression after examination was no 
organic disease found and probable tension headaches.  He 
said "[f]it for retention UPAR 40-501, Ch 3."  As noted 
earlier, the Veteran subsequently had one parachute jump in 
1969, four jumps in 1970, and two jumps in 1971.  

Private medical records dated from October 1994 show the 
Veteran complained of pain in the arms, neck, and back, for 
the past month.  The assessment at that time was cervical 
strain and arthritis.  In December 1994, he complained of 
continued pain in the neck and arms with tingling in the 
arms.  The assessment was DJD (degenerative joint disease) 
neck/? HNP (herniated nucleus pulposus).  In a December 1994 
X-ray report, from Pinehurst Radiology Associates, it was 
noted that the Veteran had a little degenerative disc disease 
at C3-4 and C6-7 manifest by slight disc space narrowing with 
more marked degenerative disc disease and facet joint 
arthropathy at C4-5 allowing a tiny bit of posterior 
subluxation of C4 on C5.  It was noted that "[t]his is all 
degenerative-posttraumatic change."  

The Veteran went to VA in February 1995 and was noted to have 
a history of neck pain since September 1994, which had 
progressively worsened to cause shooting pain down both arms.  
Cervical spine X-rays were taken on that date, and the 
radiologist's impression was degenerative disc disease at C3-
4 and C4-5 with foraminal stenosis at C4-5 and possibly C5-6.  
There was a 3 mm retrolisthesis of C4 relative to C5.  At a 
VA neurology consultation in March 1995, the Veteran reported 
chronic neck stiffness since 1968 related to a broken 
parachute, but with increased pain since September 1994 with 
pain in the back of the neck, near the base of the skull and 
radiating down the arms.  After clinical examination and 
review of the X-rays, the impression was chronic cervical 
degenerative disc disease, neck pain with increased symptoms 
over the past six months, but no objective evidence of 
neurological compromise except slightly decreased (but 
present) right biceps reflex.  

In March 1995, the Veteran underwent a VA magnetic resonance 
imaging (MRI) study of the cervical spine.  The impression 
was degenerative changes at C4/C5 and to a lesser degree at 
C5/C6.  The radiologist said there was mild to moderate 
spinal central stenosis at C4/C5 without significant cord 
flattening.  He said this appeared on a degenerative basis 
with anterior ridging eccentric to the right and posterior 
facet hypertrophy with associated retrolisthesis at this 
level.  He also said there was intramedullary signal 
abnormality within the cord from C4 through C6 with abnormal 
cord enhancement.  The physician said differential diagnosis 
would include cord edema and/or ischemic change from 
compressive changes at C4/C5.  

The Veteran underwent VA electromyography (EMG)/nerve 
conduction study in June 1995.  The conclusion was that it 
was an abnormal study, but without electrophysiological 
evidence of an active left or right cervical radiculopathy.  
The physician said EMG of the left arm and left and right 
paraspinal muscles from C5-T1 were notable for old 
reinnervation changes in the left biceps and deltoid muscles.  
The physician concluded that the changes noted in the left 
biceps and deltoid muscles were chronic/inactive and were 
consistent with either a previously resolved left C5 
radiculopathy or upper trunk injury.  The physician further 
said that ulnar sensory changes were borderline and of 
uncertain clinical significance.  

In a VA hospital summary pertaining to hospitalization in 
July 1995, under history of present illness it was noted that 
the Veteran had a ten-month history of cervical myelopathy.  
He gave a history of a parachute injury in 1968, which he 
reported left him with a stiff neck.  This had gradually 
worsened until September 1994 when he began experiencing 
lightning-like shooting pains originating in the posterior 
cervical spine going into both upper extremities all the way 
to the finger tips.  He also complained of left more than 
right hand and arm weakness and paresthesia.  During that 
hospitalization, the Veteran underwent a decompressive 
laminectomy at C4-C5-C6.  The discharge diagnosis was 
cervical myelopathy secondary to cervical stenosis (C4-6).  

Later medical records show continuing complaints of neck 
pain.  A VA MRI study of the cervical spine was done in 
July 1999 to rule out surgical lesions.  The MRI showed 
surgical changes with what the radiologist said was likely 
old myelomalacia in the cervical cord at C5.  

At the September 1998 hearing, the Veteran testified that in 
May 1968 his plumber's truck slipped off a jack while he was 
changing a tire, and the side of the mechanic's bed of the 
truck hit his forehead.  He testified that after that he was 
able to jack up the truck, put on the tire, and go on to 
work.  He testified that a few days later his private 
physician gave him a clean bill of health.  The Veteran 
further testified that during a parachute jump while he was 
in ACDUTRA in August 1968, he injured his neck during a 
parachuting accident.  He testified that from the time of the 
injury he continued to have a stiff neck but that in 
September 1994, it got to the point that he was having more 
problems, was not able to turn his neck, and was getting 
sharp pain from the neck all the way down both arms.  He 
testified that subsequent to the parachute injury in 1968, he 
never had another neck injury of any kind.  

In May 2008, a VA examination regarding the Veteran's neck 
disability was conducted.  The Veteran reported injuring his 
neck during a parachute jump while in service in 1968.  The 
examiner indicated that the Veteran had apparently reinjured 
himself in 1994 and subsequently underwent a C4-6 
decompression.  The examiner indicated that due to the lack 
of documentation of an in-service injury to the neck, he 
could not connect the Veteran's present neck disability to 
service without resorting to speculation.  

In an August 2008 clarified opinion, the same VA examiner 
indicated that he reviewed the Veteran's claims file and 
opined that even if the Veteran's report of an in-service 
parachute injury was considered, there is no evidence of a 
chronic injury found later in 1968 or 1969.  He indicated 
that the earliest evidence of a chronic neck injury was in 
1994-1995.  The examiner further noted that "in the absence 
of better documentation of a chronic injury[,] I find it less 
likely than not that the alleged August 1968 parachute injury 
caused the veteran's present problems."  As noted above, the 
Board in December 2008 found this to be an inadequate 
examination, and requested that the Veteran be scheduled for 
another VA examination.  

Pursuant to the remand, the Veteran underwent another VA 
examination in January 2009.  The examiner was provided the 
Veteran's claims file and the examination report reflects 
that the examiner reviewed the Veteran's clinical records.  
The relevant medical history was summarized.  The examiner 
noted that an early 1969 record reflects that the Veteran had 
some mild weakness in his left forearm and hand, but there 
was no weakness of the legs found.  There was no ataxia found 
either.  In this record, the Veteran was noted to have 
diminished pinprick sensation over the left hand and forearm 
to his elbow.  The x-rays during that time period showed 
questionable narrowing of the Veteran's C5 foramina, but did 
not indicate which side.  The Veteran reported experiencing 
weakness and numbness in both arms and "cricks" in his neck 
from 1968 to 1994.  The Veteran also advised that in 1994, 
these symptoms increased in severity as he developed shooting 
pains from his neck down to his fingers and toes.  The 
Veteran's 1995 decompression of C4-6 was noted.  Currently, 
the Veteran complained of weakness in the arms and legs with 
radiation to his bilateral fingers and toes.  He stated that 
his occurs on an intermittent basis, but his neck pain is 
constant.  

The examiner's impression was cervical spondylosis with 
myelopathy, status-post C4-6 decompression in 1995.  The 
examiner indicated that near the time of his parachute 
injury, medical records reflected weakness of grip in the 
Veteran's left hand, but there was no mention as to whether 
the Veteran had a Hoffman's response on either side.  His 
plantar responses; however, were noted to be flexor.  
Radiologically, the examiner indicated that there was some 
mention of narrowing at the C5 level in March 1969.  At this 
time, he was also noted to have good bilateral muscle 
strength.  The examiner indicated that "[g]iven the limited 
medical record, as well as one report of some weakness and 
one report of no weakness, and given the lack of interval 
medical records between 1969 and 1994, I cannot resolve the 
issue as to whether the patient's current spine problems are 
related to his parachute jump accident in 1968, without 
resorting to speculation."  He concluded by stating that 
"[c]ertainly, the patient did have an injury in 1968 which, 
on one examination, produced some weakness.  However, whether 
that caused his myelopathy cannot be resolved without resort 
to mere speculation."  The examiner, however, did not 
discuss whether the Veteran's current residuals of a neck 
injury were aggravated by the reported August 1968 parachute 
injury.  

In the most recently submitted evidence, the Veteran's 
treating physician gave an opinion regarding the Veteran's 
disability in a letter dated in August 2009.  He indicated 
that he has been treating the Veteran since 1995 for cervical 
spine pain secondary to degenerative disc disease and 
herniated disc.  The Veteran's history of a laminectomy in 
1995 of the cervical spine with ongoing cervical spine pain 
and limited range of motion since was noted.  The physician 
further indicated that the Veteran "relates the onset of 
symptoms from a parachuting injury in 1968 and I believe 
there is a greater than 50 percent probability his injury 
then is related to his C-spine pain now."  The Board notes 
that this physician did not indicate that he reviewed the 
Veteran's clinical evidence from 1968 and 1969-including 
pertinent STRs.  Further, the physician did not discuss the 
Veteran's May 1968 injury to the head/forehead area and its 
possible relationship to his current neck injury residuals.  
The physician also did not discuss whether the Veteran's 
condition may have been aggravated by the parachute injury.  
Finally, it appears that the physician based his opinion 
solely upon the Veteran's report of the onset of pain as 
being during ACDUTRA.

The Board finds that the January 2009 VA examination is 
inadequate as it does not address the issue of aggravation.  
Additionally, the Board notes that it is unable to determine 
whether the private physician's opinion was based upon a 
complete factual understanding of the medical evidence of 
record.  Thus, in an effort to provide the Veteran with an 
adequate VA examination for an opinion to be obtained as to 
the etiology of his current neck disability, his claim is 
remanded for another VA examination and for an opinion 
regarding whether the Veteran's current neck disability was 
caused or aggravated by his in-service parachute injury based 
upon the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination of the 
Veteran by an examiner who has not 
previously examined him to determine 
whether any current disability is 
causally related to a parachuting 
injury during ACDUTRA in August 1968.  
All indicated studies should be 
performed.  The examiner should clarify 
whether the Veteran had a supervening 
injury to his neck in 1994 or 1995.  A 
copy of this remand and the entire 
claims file must be made available to 
the examiner.  After examination of the 
Veteran and review of the entire 
evidence of record, including, but not 
limited to, the medical evidence 
outlined in the narrative portion of 
the remand, the Veteran's reports of 
what he experienced in service, and his 
statements and testimony that he has 
had neck pain, stiffness and lack of 
range of neck motion since the 
August 1968 parachuting injury, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that any current disability, including 
any current cervical spine pathology, 
is related to a parachute jump injury 
in August 1968 during ACDUTRA.  

The examiner should also specifically 
address whether the Veteran's current 
cervical spine pathology was aggravated 
by his August 1968 parachute injury.  

The examiner should provide a detailed 
explanation of the rationale for the 
opinion and should specifically 
reference the Veteran's assertions that 
he injured his neck due to a parachute 
injury.  

The examiner must affirm that he 
reviewed the Veteran's entire claims 
file.  

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


